DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13th, 2022 has been entered.
Response to Amendment
The amendment filed May 13th, 2022 has been entered. Claims 1, 6-7, 12-13, 18, and 20 remain rejected in the application. Applicant’s amendments to the Specification have overcome the objections set forth in the Non-Final Office Action mailed February 14th, 2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Patent No. 2015/0313516) (previously presented) in view of Tanabe (U.S. Patent No. 2016/0209315) (previously presented). 
	Regarding claim 1, Shimizu teaches (Figure 1) a lipid measuring apparatus (1) comprising at least one light source configured to radiate light (irradiator 2) having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body (Paragraph [0095]); and at least one image sensor or photodetector (PD) (3, 31, 32) configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source. (Paragraphs [0040], [0044], [0048], [103]-[105], [0218]-[0220]).
However, Shimizu does not teach to “detect a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; and a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range.”
Tanabe relates to an optical analysis device capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]).
Tanabe teaches detection of a light-emitting particles using the scanning molecule counting method. This method teaches that, when the time width for which the light intensity value exceeding an appropriately set threshold value continues is in a predetermined range, the signal having the profile of the light intensity may be judged to correspond to one particle having passed through the light detection region. And a signal, of which the time width for which the light intensity exceeding the threshold value continues is not within the predetermined range, is judged as noise or a signal of a contaminant (i.e., detection of a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source. (Paragraph [0089]).
Tanabe further recites a device having a computer programmed instructions (i.e., programmable controller) configured to calculate the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculate a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0028], [0032], [0084]). As previously stated, Tanabe further recites an optical analysis technique known as “scanning molecule counting”, (Paragraph [0067]), in which the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]). 
As a result, it would have been obvious to one of ordinary skill in the art to incorporate a system to “detect a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level when no sufficiently accurate statistical analysis is available. (Paragraph [0068] of Tanabe).
Regarding claim 6, Tanabe further teaches a programmable device (i.e., controller) configured to calculate “a changing velocity coefficient” (i.e., scattering coefficient) related to the light- emitting particles (i.e., light arrival range) and then compute the concentration value of the light-emitting particles (e.g., lipid). (Paragraphs [0079]-[0081], [0098]).
Regarding claim 7, Shimizu teaches a method (Paragraph [0159]) comprising radiating, using at least one light source (Paragraph [0161]), light having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body; detecting, using at least one image sensor or photodetector (PD), a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source. (Paragraphs [0163], [0218]-[0220]).
However, Shimizu does not teach a method of “detecting [] a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; calculating, using a programmable controller, a predetermined light arrival range parameter based on the light arrival range, and calculating, using a programmable controller, a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range”.  
Tanabe relates to an optical analysis technique capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]). As previously discussed, Tanabe teaches detecting light-emitting particles using the scanning molecule counting method. This method teaches that, when the time width for which the light intensity value exceeding an appropriately set threshold value continues is in a predetermined range, the signal having the profile of the light intensity may be judged to correspond to one particle having passed through the light detection region. And a signal, of which the time width for which the light intensity exceeding the threshold value continues is not within the predetermined range, is judged as noise or a signal of a contaminant (i.e., detecting a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source. (Paragraph [0089]).
Tanabe further realizes an optical analysis method for calculating the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculating a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0030], [0032], [0084]). 
Tanabe further recites that in the scanning molecule counting method, the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]).
As a result, it would have been obvious to one of ordinary skill in the art to incorporate “detecting [] a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; calculating, using a programmable controller, a predetermined light arrival range parameter based on the light arrival range, and calculating, using a programmable controller, a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range” into the method of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level where no sufficiently accurate statistical analysis is available. (Paragraph [0068] of Tanabe).
Regarding claim 12, Tanabe further teaches (Figure 3) a method to calculate “a changing velocity coefficient” (i.e.,, scattering coefficient) related to the light-emitting particles (i.e., light arrival range) and then compute the concentration value of the light emitting particles (e.g., lipid). (Paragraphs [0079]-[0081], [0098]).
Regarding Claim 13, Shimizu teaches (Figure 1), a measuring apparatus fully capable of being communicably connected to a “user apparatus”, (Figures 17-18; paragraphs [0213]-[0214]; wherein the data collected and calculated by the apparatus is output to a separate user apparatus to allow for comparison of the light scattering intensity before and after the ingestion of fat). 
Shimizu also teaches (Figure 1) at least one light source configured to radiate light (irradiator 2) having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body (Paragraph [0095]); at least one image sensor or photodetector (PD) (3, 31, 32) configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source (Paragraphs [0040], [0044], [0048], [103]-[105], [0218]-[0220]); and a data communication section (Paragraphs [0153]-[0156], [0190]) that transmits the light arrival range detected by the at least one image sensor or PD. (Paragraphs [0218]-[0220]).
However, Shimizu does not teach to “detect a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; and a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range”.  
Tanabe relates to an optical analysis device capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]).
Tanabe teaches detection of a light-emitting particles using the scanning molecule counting method. This method teaches that, when the time width for which the light intensity value exceeding an appropriately set threshold value continues is in a predetermined range, the signal having the profile of the light intensity may be judged to correspond to one particle having passed through the light detection region. And a signal, of which the time width for which the light intensity exceeding the threshold value continues is not within the predetermined range, is judged as noise or a signal of a contaminant (i.e., detection of a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source. (Paragraph [0089]).
Tanabe further recites a device having a computer programmed instructions (i.e., programmable controller) configured to calculate the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculate a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0028], [0032], [0084]). As previously stated, Tanabe further recites an optical analysis technique known as “scanning molecule counting”, (Paragraph [0067]), in which the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]). 
As a result, it would have been obvious to one of ordinary skill in the art to incorporate a system to “detect a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level when no sufficiently accurate statistical analysis is available. (Paragraph [0068] of Tanabe). 
Regarding claim 18, Tanabe further teaches a programmable device (i.e., controller) configured to calculate “a changing velocity coefficient” (i.e., scattering coefficient) related to the light- emitting particles (i.e., light arrival range) and then compute the concentration value of the light-emitting particles (e.g., lipid). (Paragraphs [0079]-[0081], [0098]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as modified by Tanabe, as applied to claim 1 above, in view of Beise (U.S. Patent No. 2010/0041969)(previously cited). 
	Regarding claim 20, Shimizu as modified by Tanabe teaches all of the elements of the invention as stated above except the light arrival range parameter being based on a “volume” of the light arrival range.
Beise relates to a measuring device for optically determining the concentration of blood sugar and/or lactate in biological systems by which light is radiated onto a volume to be investigated, and a value relevant to the concentration is determined from the light that proceeds from the volume, utilizing a reference measurement of the light radiated onto the volume to be investigated. (Paragraph [0001]).
Beise teaches that by means of a reference measurement of the light radiated onto the volume to be investigated, it is possible to determine variations in the light radiated onto the volume to be investigated, thereby minimizing possible temperature variations in the radiation source and increasing the accuracy of the relevant value with regard to the actual concentration. (Paragraphs [0010]-[0011], [0014]-[0015]). 
 As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light arrival parameter, as taught in Shimizu, and as modified by Tanabe, to be a function of the volume of detected light proceeding from the volume of light radiated, as taught by Beise, in order to minimize possible temperature variations in the radiation source and increase the accuracy of the relevant value with regard to the actual concentration. (Paragraphs [0010]-[0011], [0014]-[0015]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-7, 12-13, 18, and 20 have been considered but are not persuasive.
Based on a review of Shimizu, the Applicant asserts that the reference discloses, at best, that light intensities at respective detection positions are detected by light intensity detectors disposed at respective positions and separated by respective distances around an irradiation position (e.g., for detecting light emitting to outside from a living body); and based on a review of Tanabe, the Applicant asserts that the reference discloses or suggests an optical system of confocal microscope or multiphoton microscope, whereas the features of independent claims 1, 7 and 13 do not include an optical system of confocal microscope or multiphoton microscope.
Applicant further asserts that the features of independent claims 1, 7, and 13 do not require pinholes, which are essential in a confocal microscope of Tanabe; that the technology disclosed in Tanabe requires the sample to be injected into a microplate and that it is also necessary to set the moving speed of the photodetector faster than the Brownian motion; that the technology disclosed in Tanabe relies on in vitro testing rather than non-invasive measurement as with independent claims 1, 7, and 13. 
	For at least the reasons noted above, the Applicant asserts that the combination of Shimizu and Tanabe fails to disclose or suggests at least the following features similarly recited in independent claims 1, 7, and 13.
These arguments are not persuasive.  The above arguments are not commensurate with the rejection or do not touch the merits of the rejection as formulated.  The combination includes all the features of the claimed invention, as articulated above.  Further, the rationale for the combination is proper for the reasons provided below.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shimizu may be combined with Tanabe to anticipate the claims as they are both related to using radiating light to acquire information related to the concentration of light emitting particles, for example, a lipid. (Paragraphs [0001, [0032], [0080]). 
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to incorporate a system to “detect a light arrival range in the living body based on a light intensity of light larger than a predetermined light intensity threshold emitted from the living body in response to the light radiated from the at least one light source; and a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu. As stated previously, doing so allows information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level where no sufficiently accurate statistical analysis is available. (Paragraph [0068] of Tanabe).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/25/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791